Filed 10/19/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 191







State of North Dakota, 		Plaintiff and Appellee



v.



Daniel Nathan Peltier, 		Defendant and Appellant







No. 20100069







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Kelly A. Dillon (argued), Assistant State’s Attorney, Courthouse, P.O. Box 5005, Minot, ND 58702-5005, for plaintiff and appellee.



Mark T. Blumer (argued), 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, ND 58072, for defendant and appellant.

State v. Peltier

No. 20100069



Per Curiam.

[¶1]	
Daniel Peltier appeals his conviction after a jury found him guilty of two counts of gross sexual imposition.  Peltier argues the evidence was insufficient to sustain the verdicts.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring